  Case 19-00596       Doc 48   Filed 09/14/20 Entered 09/14/20 15:27:04                     Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                                          )   BK No.:      17-10670
Yuri Birg,                                                      )
                                                                )   Chapter: 7
                                                                )
                                                                    Honorable A. Benjamin Goldgar
                                                                )
                                                                )
                                     Debtor(s)                  )
Ilene F. Goldstein, not individually, but solely as trustee     )   Adv. No.: 19-00596
for the Estate of Yuri Birg,                                    )
                                                                )
                                     Plaintiff(s)
Ilana Birg,                                                     )
                                                                )
                                                                )
                                     Defendant(s)               )

        Order Granting Plaintiff's Motion to Compel Discovery Responses from Ilana Birg

        This matter came before the Court on the Plaintiff's Motion to to Compel Discovery Responses
from Ilana Birg (the "Motion") filed by Ilene F. Goldstein, not individually, but solely as trustee for the
Estate of Yuri Birg. The Court, finding that due notice has been given and being duly advised in the
premises, HEREBY ORDERS THAT:

   1. The Motion is granted. Ilana Birg must respond to all outstanding discovery, including the request
to admit facts, on or before October 5, 2020.




                                                              Enter:


                                                                        Honorable A. Benjamin Goldgar

Dated: September 14, 2020                                               United States Bankruptcy Judge

 Prepared by:
 William J. Factor (6205675)
 Ariane Holtschlag (6294327)
 FACTORLAW
 105 W. Madison Street, Suite 1500
 Chicago, IL 60602
 Tel: (312) 878-6976
 Fax: (847) 574-8233
 Email: wfactor@wfactorlaw.com
